


116 S262 IS: Federal Civilian Workforce Pay Raise Fairness Act of 2019
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 262
IN THE SENATE OF THE UNITED STATES

January 29, 2019
Mr. Van Hollen (for himself, Mr. Cardin, Mr. Warner, Mr. Kaine, Mr. Schatz, Ms. Hirono, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To provide for a pay increase in 2019 for certain civilian employees of the Federal Government, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Federal Civilian Workforce Pay Raise Fairness Act of 2019.  2.Pay increase for certain Federal Government employees in 2019 (a)DefinitionsIn this section— 
(1)the term career appointee has the meaning given the term in section 3132(a) of title 5, United States Code;  (2)the term excepted service has the meaning given the term in section 2103 of title 5, United States Code; 
(3)the term FBI–DEA Senior Executive Service means the personnel system described in section 3151(a) of title 5, United States Code; and  (4)the term statutory pay system has the meaning given the term in section 5302 of title 5, United States Code. 
(b)Statutory pay systemsFor calendar year 2019, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems shall be 2.6 percent.  (c)Prevailing rate employeesNotwithstanding the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2019, the rates of basic pay (as in effect on September 30, 2018, under section 5343(a) of that title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of that title shall be increased by 2.6 percent. 
(d)Senior Executive Service career appointeesFor calendar year 2019, the rate of basic pay for any career appointee and for any career position in the FBI–DEA Senior Executive Service shall be the rate of pay in effect for the position on December 31, 2018, increased by 2.6 percent.  (e)Senior-Level and Scientific and Professional positionsFor calendar year 2019, the rate of basic pay for any position to which section 5376 of title 5, United States Code, applies shall be the rate of pay in effect for the position on December 31, 2018, increased by 2.6 percent. 
(f)Excepted serviceFor calendar year 2019, the rate of basic pay for any position in the excepted service shall be the rate of pay in effect for the position on December 31, 2018, increased by 2.6 percent.  (g)Application (1)In generalThe adjustments in pay made under this Act shall apply beginning on the date of enactment of this Act. 
(2)Other adjustments permitted; limitsNothing in this Act may be construed to— (A)limit any other increase, including an allowance, a performance award, or a bonus, otherwise permitted under law to any rate of pay adjusted under this Act; or 
(B)waive any provision of law, rule, or regulation, including section 5307 of title 5, United States Code, limiting total aggregate pay.  